



Exhibit 10.62


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Eric Hart
(“Executive”) and Expedia, Inc., a Washington corporation (the “Company”), and
is effective as of November 1, 2019 (the “Effective Date”).
WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:
1.A.    EMPLOYMENT. The Company agrees to employ Executive as Chief Strategy
Officer; Executive accepts and agrees to such employment. During Executive’s
employment with the Company, Executive shall perform all services and acts
necessary or advisable to fulfill the duties and responsibilities as are
commensurate and consistent with Executive’s position and shall render such
services on the terms set forth herein. During Executive’s employment with the
Company, Executive shall report directly to the Chief Executive Officer of
Expedia Group, Inc. (“Parent”) or such person(s) as from time to time may be
designated by the Company (hereinafter referred to as the “Reporting Officer”).
Executive shall have such powers and duties with respect to the Company as may
reasonably be assigned to Executive by the Reporting Officer, to the extent
consistent with Executive’s position and status. Executive agrees to devote all
of Executive’s working time, attention and efforts to the Company and to perform
the duties of Executive’s position in accordance with the Company’s policies as
in effect from time to time. Executive’s principal place of employment shall be
the Company’s offices located in Seattle, Washington.
2.A.    AT-WILL EMPLOYMENT. Subject to Section 1 of the Standard Terms and
Conditions, the parties agree that Executive's employment with the Company will
be “at-will” and may be terminated at any time with or without Cause or notice,
for any reason or no reason. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to, or in any way serve as the basis for,
modification, amendment, or extension, by implication or otherwise, of
Executive’s employment with the Company.
3.A.    COMPENSATION.


(a)BASE SALARY. Commencing on the Effective Date, the Company shall pay
Executive an annual base salary of $425,000 (the “Base Salary”), payable in
equal biweekly installments or in accordance with the Company’s payroll practice
as in effect from time to time. For all purposes under this Agreement, the term
“Base Salary” shall refer to Base Salary as in effect from time to time.
Executive will be entitled to an annual review of the Base Salary with a change
to this Base Salary at the sole discretion of the Reporting Officer or the
Parent’s Board of Directors.


(b)DISCRETIONARY BONUS. Executive shall be eligible to receive discretionary
annual bonuses with an annual target bonus equal to 80% of Base Salary; with
amounts, if any, for any partial year payable on a pro rata basis (based on the
number of days of employment during any such partial year relative to 365 days).
Any such annual bonus shall be paid at the same time that bonuses generally are
paid by the Company, currently scheduled to be not later than March 15 of the
calendar year immediately




--------------------------------------------------------------------------------





following the calendar year with respect to which such annual bonus relates
(unless Executive has elected to defer receipt of such bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)).
(c)    BENEFITS.


(i)Retirement and Welfare Plans. From the Effective Date through the date of
termination of Executive’s employment with the Company for any reason, Executive
shall be entitled to participate in any welfare, health and life insurance and
pension benefit plans as may be adopted from time to time by the Company on the
same basis as that provided to similarly situated executives of the Company
generally, consistent with the terms of such plans.


(ii)Reimbursement for Business Expenses. The Company shall reimburse Executive
for all reasonable and necessary expenses incurred by Executive in performing
Executive’s duties for the Company, on the same basis as similarly situated
executives of the Company generally and in accordance with the Company’s
policies as in effect from time to time.


(iii)Vacation. Executive shall be entitled to annual paid vacation in accordance
with the plans, policies, programs and practices of the Company applicable to
similarly situated executives of the Company generally.
4.A.    NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested or hand delivery acknowledged in writing by the
recipient personally, and shall be deemed to have been duly given three days
after mailing or immediately upon duly acknowledged hand delivery to the
respective persons named below:


If to the Company:
Expedia, Inc.

1111 Expedia Group Way W.
Seattle, Washington 98119
Attention: Chief Legal Officer


If to Executive:
At the most recent address on record for Executive at the

Company
Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5.A.    GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Washington without
reference to the principles of conflicts of laws. Any and all disputes between
the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Washington, or, if not
maintainable therein, then in an appropriate Washington state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.
6.A    COUNTERPARTS; INTEGRATION. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Executive expressly
understands and acknowledges that the Standard Terms and Conditions attached
hereto are incorporated herein by reference, deemed a part of this Agreement and
are binding and


2

--------------------------------------------------------------------------------





enforceable provisions of this Agreement. References to “this Agreement” or the
use of the term “hereof” shall refer to this Agreement and the Standard Terms
and Conditions attached hereto, taken as a whole. This Agreement, together with
any restricted stock purchase or stock option agreements between Executive and
the Parent, the applicable stock and/or stock option plan(s), and the Standard
Terms and Conditions represent the entire agreement and understanding between
the parties as to the subject matter herein and supersede all prior or
contemporaneous agreements whether written or oral, including any prior
employment agreement between Executive and the Company. No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in writing and signed by Executive and a duly authorized officer of the
Company.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement.
EXPEDIA, INC.
    
By:    /s/ Bob Dzielak
Title:    EVP and Chief Legal Officer


Dated: October 29, 2019
    
/s/ Eric Hart


Dated: October 30, 2019






3

--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS


1.    TERMINATION OF EXECUTIVE’S EMPLOYMENT.


(a)DEATH. Upon termination of Executive’s employment by reason of Executive’s
death (in addition to the accelerated vesting of Equity Awards (as defined
below) pursuant to the terms of individual award agreements, as applicable), the
Company shall pay Executive’s designated beneficiary or beneficiaries, within 30
days of Executive’s death in a lump sum in cash, (i) Executive’s Base Salary
from the date of Executive’s death through the end of the month in which
Executive’s death occurs and (ii) any Accrued Obligations (as defined in Section
1(f) below) in a lump sum in cash.


(b)DISABILITY. If, as a result of Executive’s disability (as provided under
Section 409A(a)(2)(C) of the Code and Treasury regulation section 1.409A-3(i)(4)
and other official guidance issued thereunder) (a “Disability”), Executive shall
have been absent from the full-time performance of Executive’s duties with the
Company for a period of four consecutive months and, within 30 days after
written notice is provided to Executive by the Company (in accordance with
Section 4A hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by the Company for Disability. During any period prior to such
termination during which Executive is absent from the full-time performance of
Executive’s duties with the Company due to Disability, the Company shall
continue to pay Executive’s Base Salary at the rate in effect at the
commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the Company.
Upon termination of Executive’s employment due to Disability (in addition to the
accelerated vesting of Equity Awards (as defined below) pursuant to the terms of
individual award agreements, as applicable), the Company shall pay Executive
within 30 days of such termination (i) Executive’s Base Salary through the end
of the month in which Executive’s termination of employment for Disability
occurs in a lump sum in cash, offset by any amounts payable to Executive under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations in a lump sum in cash.


(c)TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON. The Company may
terminate Executive’s employment under this Agreement with or without Cause at
any time and Executive may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, conviction for, or the commission of, a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company or any of its
subsidiaries; (iii) a material breach by Executive of any of the covenants made
by Executive in Section 2 hereof; (iv) the willful or gross neglect by Executive
of the material duties required by this Agreement; or (v) a knowing and material
violation by Executive of any Company policy pertaining to ethics, legal
compliance, wrongdoing or conflicts of interest that, in the case of the conduct
described in clauses (iv) or (v) above, if curable, is not cured by Executive
within 30 days after Executive is provided with written notice thereof. Upon
Executive’s (A) termination of employment by the Company for Cause or (B)
resignation without Good Reason, this Agreement shall terminate without further
obligation by the Company, except for the payment of any Accrued Obligations in
a lump sum in cash within 30 days of such termination.


(d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. Upon termination of Executive’s




--------------------------------------------------------------------------------





employment (1) by the Company (other than for Cause, death, or Disability) or
(2) by Executive for Good Reason (as defined below), then:


(i) the Company shall continue to pay Executive the Base Salary for 12 months
following termination in equal biweekly installments in accordance with the
Company’s payroll practice as in effect from time to time ( “Salary Continuation
Period”), and the Company shall pay Executive in a lump sum (without regard to
whether Executive actually elects COBRA coverage) an amount equal to the monthly
premiums during the Salary Continuation Period with respect to COBRA
continuation coverage under the Company’s group health plans in existence on the
date of termination, and at the level of coverage Executive participated in, as
of the date of termination;


(ii) the Company shall pay Executive within 30 days of the date of such
termination in a lump sum in cash any Accrued Obligations in a lump sum in cash;


(iii) the Company will consider in good faith the payment of a discretionary
bonus on a pro rata basis for the year in which the Termination of Employment
occurs, any such payment to be paid (if at all) based on actual performance
during the year in which termination has occurred and based on the number of
days of employment during such year relative to 365 days (payable in a lump sum
at the time such annual bonus would otherwise have been paid);


(iv) except as otherwise provided in any individual award agreement, any
compensation awards of Executive based on, or in the form of, Company equity
(e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination but which would, but for a termination of employment, have
vested during the 12 months following such termination (such period, the “Equity
Acceleration Period”) shall vest (and with respect to awards other than stock
options and stock appreciation rights, settle) as of the date of such
termination of employment; provided that any outstanding award with a vesting
schedule that would, but for a termination of employment, have resulted in a
smaller percentage (or none) of the award being vested through the end of such
Equity Acceleration Period than if it vested annually pro rata over its vesting
period shall, for purposes of this provision, be treated as though it vested
annually pro rata over its vesting period (e.g., if 100 restricted stock units
(“RSUs”) were granted 2.7 years prior to the date of the termination and vested
pro rata on each of the first five anniversaries of the grant date and 100 RSUs
were granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest and settle); provided
further that any amount that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest (and
with respect to awards other than stock options and stock appreciation rights,
settle) only if, and at such point as, such performance conditions are
satisfied; and provided further that to the extent that any such equity awards
constitutes “non-qualified deferred compensation” within the meaning of
Section 409A, such awards shall vest, but only settle in accordance with their
terms (it being understood that it is intended that no equity awards outstanding
as of the date of this Agreement constitutes “non-qualified deferred
compensation” within the meaning of Section 409A); and


(v) any then vested options of Executive (including options vesting as a result
of (iv) above) granted by the Company to purchase Company equity, shall remain
exercisable through the date


2

--------------------------------------------------------------------------------





that is 18 months following the date of such termination or, if earlier, through
the original scheduled expiration date of such options.


The payment to Executive of the severance pay and benefits described in Sections
1(d)(i), (iii), (iv) and (v) (the “Severance Payments & Benefits”) above is
contingent upon (i) Executive’s compliance with the offset provisions in Section
1(e) below, (ii) Executive’s compliance with the restrictive covenants set forth
in Section 2, and (iii) Executive signing and not revoking a separation
agreement and release of claims in favor of the Company and its affiliates in a
form that is satisfactory to the Company upon Executive’s termination of
employment that becomes effective no later than sixty (60) days following
Executive’s employment termination date or such earlier date required by the
release agreement (such deadline, the “Release Deadline”). If the release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to Severance Payments & Benefits. In no event will Severance
Payments & Benefits be paid or provided until the release actually becomes
effective and irrevocable. Upon the release becoming effective and irrevocable,
any payments delayed from the date Executive terminates employment through the
effective date of the release will be payable in a lump sum without interest as
soon as administratively practicable after the Release Deadline and all other
amounts will be payable in accordance with the payment schedule applicable to
each payment or benefit. Any Severance Payments & Benefits that would be
considered Deferred Payments (as defined below) will be paid on or, in the case
of installments, will not commence until the sixtieth (60th) day following
Executive’s separation from service or, if later, the Delayed Initial Payment
Date (as defined below). Any installment payments that would have been made to
Executive during the sixty (60)-day period immediately following Executive’s
separation from service, but for the preceding sentence, will be paid to
Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.


As used herein, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (A) the Company’s material breach of
any material provision of this Agreement, (B) the material reduction in
Executive’s title, duties or reporting responsibilities or level of
responsibilities as Chief Strategy Officer, excluding for this purpose any such
reduction that is an isolated and inadvertent action not taken in bad faith or
that is authorized pursuant to this Agreement, (C) the material reduction in
Executive’s Base Salary or (D) the relocation of Executive’s principal place of
employment more than 50 miles outside the Greater Seattle metropolitan area,
provided that in no event shall Executive’s resignation be for “Good Reason”
unless (x) an event or circumstance set forth in clauses (A) through (D) shall
have occurred and Executive provides the Company with written notice thereof
within 30 days after Executive has knowledge of the occurrence or existence of
such event or circumstance, which notice specifically identifies the event or
circumstance that Executive believes constitutes Good Reason, (y) the Company
fails to correct the circumstance or event so identified within 30 days after
receipt of such notice, and (z) the Executive resigns within 90 days after the
date of delivery of the notice referred to in clause (x) above.


Notwithstanding the preceding provisions of this Section 1(d), in the event that
Executive is a “specified employee” (within the meaning of Section 409A of the
Code, including any regulations and guidance issued thereunder (“Section 409A”))
on the date of termination of Executive’s employment with the Company and the
Severance Payments & Benefits to be paid within the first six months following
such date (the “Initial Payment Period”) exceed the amount referenced in Treas.
Regs. Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the
Severance Payments & Benefits that is a “short-term deferral” within the meaning
of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid at the times set forth
in Section 1(d), (2) any portion of the Severance Payments & Benefits (in
addition to the amounts contemplated by the immediately preceding clause (1))
that is payable during the Initial Payment Period


3

--------------------------------------------------------------------------------





that does not exceed the Limit shall be paid at the times set forth in Section
1(d) as applicable, (3) any portion of the Severance Payments & Benefits that
exceeds the Limit and is not a “short-term deferral” (and would have been
payable during the Initial Payment Period but for the Limit) (the “Deferred
Payments”) shall be paid, with Interest, on the first business day of the first
calendar month that begins after the six-month anniversary of Executive’s
“separation from service” (within the meaning of Section 409A) (the “Delayed
Initial Payment Date”) and (4) any portion of the Severance Payments & Benefits
that is payable after the Initial Payment Period shall be paid at the times set
forth in Section 1(d), as applicable. For purposes of this Agreement, “Interest”
shall mean interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code, from the date on which a payment would otherwise have
been made but for any required delay through the date of payment.


(e)OFFSET. If Executive obtains other employment during the Salary Continuation
Period, any payments to be made to Executive under Section 1(d) hereof after the
date such employment is secured shall be offset by the amount of compensation
earned by Executive from such employment. For purposes of this Section 1(e),
Executive shall have an obligation to inform the Company regarding Executive’s
employment status following termination and during the Salary Continuation
Period, but shall have no affirmative duty to seek alternate employment.


(f)ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Executive’s accrued and earned but unpaid
Base Salary through the date of death or termination of employment for any
reason, as the case may be; (ii) any compensation previously earned but deferred
by Executive (together with any interest or earnings thereon) that has not yet
been paid and that is not otherwise paid at a later date pursuant to any
deferred compensation arrangement of the Company to which Executive is a party,
if any (provided, that any election made by Executive pursuant to any deferred
compensation arrangement that is subject to Section 409A regarding the schedule
for payment of such deferred compensation shall prevail over this Section l(f)
to the extent inconsistent herewith); and (iii) other than in the event of
Executive’s resignation without Good Reason or termination by the Company for
Cause (except as required by applicable law), any portion of Executive’s accrued
but unpaid vacation pay through the date of death or termination of employment.


(g)OTHER BENEFITS. Upon any termination of Executive’s employment, Executive
shall remain entitled to receive any vested benefits or amounts that Executive
is otherwise entitled to receive under any plan, policy, practice or program of,
or any other contract or agreement with, the Company in accordance with the
terms thereof (other than any such plan, policy, practice or program of the
Company that provides benefits in the nature of severance or continuation pay).


2.
CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.



(a)    CONFIDENTIALITY. Executive acknowledges that while employed by the
Company, Executive will occupy a position of trust and confidence. The Company
has provided and shall continue to provide Executive with Confidential
Information. Executive shall not, except as is appropriate to perform
Executive’s duties hereunder or as required by applicable law, disclose to
others, use, copy, transmit, reproduce, summarize, quote or make commercial, or
otherwise use, whether directly or indirectly, any Confidential Information.
Executive will also take reasonable steps to safeguard such Confidential
Information and prevent its loss, theft, or inadvertent disclosure to third
persons. This Section 2 shall apply to Confidential Information acquired by
Executive whether prior or subsequent to the execution of this Agreement.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, consultants,
contractors, suppliers, clients and


4

--------------------------------------------------------------------------------





customers that is not publicly disclosed by the Company or any of its
subsidiaries or affiliates for financial reporting purposes and that was learned
by Executive in the course of employment by the Company or any of its
subsidiaries or affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information, provided that Confidential
Information shall not mean any such information that is previously disclosed to,
or in possession of, the public other than by reason of Executive’s breach of
this Agreement. Notwithstanding the foregoing provisions, if Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, Executive shall promptly notify
the Company in writing of any such requirement so that the Company may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. Executive shall reasonably cooperate with the
Company to obtain such a protective order or other remedy. If such order or
other remedy is not obtained prior to the time Executive is required to make the
disclosure, or the Company waives compliance with the provisions hereof,
Executive shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel that he is legally required to so
disclose. Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Executive agrees to deliver
or return to the Company (and not keep in Executive’s possession, recreate, or
deliver to anyone else), at the Company’s request at any time or upon
termination or expiration of Executive’s employment or as soon thereafter as
possible, all Company property, including but not limited to, Confidential
Information, any confidential information of third parties, all Company
electronic equipment including all computers, external storage devices, handheld
electronic devices, all electronically stored information and passwords to
access such electronic property, documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates or prepared
by Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, “affiliates” shall mean
any company controlled by, controlling or under common control with the Company.


(b)    NON-COMPETITION. In consideration of the Company’s promise to disclose,
and disclosure of, its Confidential Information and other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that:
Until the end of the Salary Continuation Period, defined above in Section
1(d)(i) (the “Restricted Period”), Executive shall not, anywhere in the
Restricted Territory, directly or indirectly, engage in, assist or become
associated with a Competitive Activity. For purposes of this Section 2(b):
(i) the “Restricted Territory” shall mean the United States of America and any
other country in the world where the Company or any Affiliate is providing or
supplying, or is planning to provide or supply, goods or services and in or
concerning which, during the course of Executive’s employment, Executive or any
employee under Executive’s direct supervision performed material duties for the
Company or Affiliate; (ii) a “Competitive Activity” means, at the time of
Executive’s termination, any business or other endeavor in the Restricted
Territory of a kind being conducted by the Company or any of its subsidiaries
or, if engaged in the provision of any travel related services, any of its
affiliates in the Restricted Territory (or demonstrably anticipated by the
Company or its subsidiaries or affiliates as of the Effective Date or at any
time thereafter; and (iii) Executive shall be considered to have become
“associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, Executive may
make and retain investments during the Restricted Period, for investment


5

--------------------------------------------------------------------------------





purposes only, in less than five percent of the outstanding capital stock of any
publicly-traded corporation engaged in a Competitive Activity if stock of such
corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if Executive is not otherwise affiliated with such
corporation.


(c)NON-SOLICITATION OF EMPLOYEES. Executive agrees that during the Restricted
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly, hire, recruit or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates or any such
person who has terminated his or her relationship with the Company or any of its
subsidiaries or affiliates within the six-month period prior to such hiring,
recruiting or soliciting (except for (i) such employment or hiring by the
Company or any of its subsidiaries or affiliates or (ii) such employment or
hiring by Executive of an agent, consultant or independent contractor where the
primary duties of such person are not for the Company); provided, however that a
general solicitation of the public for employment shall not constitute a
solicitation hereunder so long as such general solicitation is not designed to
target, or does not have the effect of targeting, any employee, officer,
director, agent, consultant or independent contractor of the Company or any of
its subsidiaries or affiliates. This Section 2(c) shall not apply to any
administrative assistant working directly for Executive.


(d)NON-SOLICITATION OF BUSINESS PARTNERS. During the Restricted Period,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, persuade or encourage or attempt to persuade or encourage any
business partners or business affiliates of the Company or its subsidiaries or
affiliates to cease doing business with the Company or any of its subsidiaries
or affiliates or to engage in any business competitive with the Company or its
subsidiaries or affiliates on its own or with any competitor of the Company or
its subsidiaries or affiliates.


(e)PROPRIETARY RIGHTS; ASSIGNMENT. All Executive Developments (as defined below)
shall be made for hire by Executive for the Company or any of its subsidiaries
or affiliates. “Executive Developments” means any idea, discovery, invention,
design, method, technique, improvement, enhancement, development, computer
program, machine, algorithm or other work or authorship, in each case, (i) that
(A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours and (ii) that is conceived
or developed during Executive’s employment with the Company. All Confidential
Information and all Executive Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. Executive shall acquire no
proprietary interest in any Confidential Information or Executive Developments
developed or acquired during Executive’s employment. To the extent Executive
may, by operation of law or otherwise, acquire any right, title or interest in
or to any Confidential Information or Executive Development, Executive hereby
assigns to the Company all such proprietary rights. Executive shall, both during
and after Executive’s employment, upon the Company’s request, promptly execute
and deliver to the Company all such assignments, certificates and instruments,
and shall promptly perform such other acts, as the Company may from time to time
in its reasonable discretion deem necessary or desirable to evidence, establish,
maintain, perfect, enforce or defend the Company’s rights in Confidential
Information and Executive Developments.


(f)COMPLIANCE WITH POLICIES AND PROCEDURES. Executive shall adhere to the
policies and standards of professionalism set forth in the Company’s Policies
and Procedures as they may


6

--------------------------------------------------------------------------------





exist from time to time. Executive hereby consents to, and expressly authorizes,
the Company’s use of Executive’s name and likeness in trade publications and
other media for trade or commercial purposes.


(g)REMEDIES FOR BREACH. Executive expressly agrees and understands that the
Company will have 30 days from receipt of Executive’s notice of any alleged
breach by the Company of this Agreement to cure any such breach. Executive
expressly agrees and understands that the remedy at law for any breach by
Executive of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that upon Executive’s violation or threatened
violation of any provision of this Section 2, the Company shall be entitled to
obtain from any court of competent jurisdiction immediate injunctive relief and
obtain a temporary order restraining any threatened or further breach as well as
an equitable accounting of all profits or benefits arising out of such violation
or threatened violation without the requirement of posting any bond. Nothing in
this Section 2 shall be deemed to limit the Company’s remedies at law or in
equity for any breach by Executive of any of the provisions of this Section 2,
which may be pursued by or available to the Company.


(h)SURVIVAL OF PROVISIONS. The obligations contained in this Section 2 shall, to
the extent provided in this Section 2, survive the termination or expiration of
Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.


3.TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
and contemporaneous agreements and understandings (whether written or oral)
between the parties, including the Employment Agreement between the parties
dated March 2, 2015, with respect to the subject matter of this Agreement.
Executive acknowledges and agrees that neither the Company nor anyone acting on
its behalf has made, and is not making, and in executing this Agreement, the
Executive has not relied upon, any representations, promises or inducements
except to the extent the same is expressly set forth in this Agreement.
Notwithstanding the foregoing, all stock option agreements and restricted stock
unit agreements between Executive and the Company survive and are hereby
incorporated by reference into this Agreement.


4.PROTECTED ACTIVITY NOT PROHIBITED. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” means
filing a charge or complaint with, or otherwise communicating or cooperating
with or participating in any investigation or proceeding that may be conducted
by any federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding, in making any
such disclosures or communications, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company Confidential Information to any parties other than
the Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications.




7

--------------------------------------------------------------------------------





5.ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder, provided that, in the
event of a merger, consolidation, transfer, reorganization, or sale of all,
substantially all, or a substantial portion of the assets of the Company with or
to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of the Company’s
successor in interest in such transaction, and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the Company
hereunder, and all references herein to the “Company” shall refer to such
successor.


6.TAXES; WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order. The Company cannot and has not guaranteed any particular tax result
for payments under this Agreement. Executive shall be solely responsible for
costs and taxes incurred for any payments under this Agreement.


7.HEADING REFERENCES. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. References to “this Agreement” or the use of the term
“hereof’ shall refer to these Standard Terms and Conditions and the Employment
Agreement attached hereto, taken as a whole.


8.WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of the
terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect, except by a writing executed by each party hereto.


9.SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.


10.INDEMNIFICATION. The Company shall indemnify and hold Executive harmless for
acts and omissions in Executive’s capacity as an officer, director or employee
of the Company to the maximum extent permitted under applicable
law; provided, however, that neither the Company, nor any of its subsidiaries or
affiliates, shall indemnify Executive for any losses incurred by Executive as a
result of acts described in paragraph 1(c) of this Agreement.


11.SECTION 409A. The Agreement is intended to comply with the requirements of
Section 409A or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A, shall in all respects be administered in
accordance with Section 409A. Each payment under this Agreement shall be treated
as a separate payment for purposes of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A shall be made or provided in accordance with the requirements of
Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in


8

--------------------------------------------------------------------------------





which the applicable fees and expenses were incurred, provided, that Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits that
the Company is obligated to pay or provide in any given calendar year shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime (or if longer, through the 20th
anniversary of the Effective Date). Amounts payable under this Agreement upon a
termination of employment that constitute deferred compensation within the
meaning of Section 409A will not be paid or provided until Executive experiences
a “separation from service” within the meaning of Section 409A, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the date of termination.








ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:


EXPEDIA, INC.
    
By:    /s/ Bob Dzielak
Title:    EVP and Chief Legal Officer


    
/s/ Eric Hart








9